Citation Nr: 0710255	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for renal failure as 
being secondary to exposure to mercury or ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus, 
pulmonary pneumonitis and fibrosis, and coronary artery 
disease as being secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to February 
1955 and from March 1956 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he developed renal failure from 
exposure to mercury.  He also asserts he developed diabetes 
mellitus, pulmonary pneumonitis and fibrosis, and coronary 
artery disease from exposure to ionizing radiation.  

Of record is information from the Department of the Air 
Force, Air Force Institute for Operational Health, which has 
an attachment entitled, "Cumulative Occupational Exposure 
History to Ionizing Radiation" for the veteran.  Thus, the 
veteran was exposed to ionizing radiation during his service.  

For claims based on exposure to ionizing radiation, the 
provisions of 38 C.F.R. § 3.311 provide a procedural 
framework for development of claims that are alleged to be 
the result of exposure to ionizing radiation in service.  
When a claim is based on a disease not listed in 38 C.F.R. § 
3.311, the claim is nevertheless to be considered under the 
regulation, provided the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a disease that "may be" induced by ionizing 
radiation, meeting the definition of a radiogenic disease.  
See 38 C.F.R. § 3.311(b)(2), (4).  

In a VA Form 21-4138, Statement in Support of Claim, dated in 
May 2005, a private physician stated that the veteran had 
been exposed to mercury and radiation while in service.  He 
also stated, "I cannot be sure that this exposure is 
responsible for his current medical condition, but it may 
have been contributory."  (Emphasis added.)  The Board is 
aware that the physician did not specify which of the 
veteran's medical conditions he felt could have been affected 
by the mercury and radiation exposure; however, it is 
resolving all reasonable doubt in favor of the veteran and 
assuming that it is all the veteran's medical conditions for 
which he seeks service connection.  Accepting this as 
competent evidence that renal failure, diabetes mellitus, 
pulmonary pneumonitis and fibrosis, and coronary artery 
disease may be induced by ionizing radiation, they are 
therefore deemed to be radiogenic diseases under 38 C.F.R. § 
3.311.  

An assessment as to the size and nature of his radiation dose 
has already been done.  Thus, the RO/AMC should proceed with 
additional development prescribed by 38 C.F.R. § 3.311, 
including referral to the Under Secretary for Benefits, 
followed by readjudication of the claims.  

The part of the veteran's claim for service connection for 
renal failure as being secondary to exposure to mercury is 
held in abeyance.  The veteran had not claimed that renal 
failure was the result of ionizing radiation; however, a 
claim for service connection for such has been raised by the 
record in the May 2005 medical opinion.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  The RO/AMC should proceed with 
development prescribed by 38 C.F.R. 
§ 3.311, including referral to the Under 
Secretary for Benefits.

2.  If the benefits sought are not 
granted, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded and the claim 
the Board has held in abeyance.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


